McMILLIAN, Circuit Judge,
dissenting.
I respectfully dissent. I believe that the majority has lost sight of the requirement that, in order to impose § 1983 liability upon a city, a policy or custom of the city must be the cause of the constitutional violation. I believe that a fair reading of Monell v. Department of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978), dictates the conclusion in the present case that Butler’s act of terminating Williams cannot alone subject the city to § 1983 liability.
As the majority noted, the Supreme Court held in Monell that local governments can be sued directly under 42 U.S.C. § 1983 where “the action that is alleged to be unconstitutional implements or executes a governmental policy statement or custom.” Id. at 690-91, 98 S.Ct. at 2035-36. My disagreement with the majority lies in its interpretation of the following critical and oft-cited sentence from Monell: “[I]t is when execution of a government’s policy or custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to represent official policy, inflicts the injury that the government as an entity is responsible under § 1983.” Id. at 694, 98 S.Ct. at 2037. I do not read the Court’s words here, as the majority apparently does, to declare that any act of a city official to whom the city gave the discretion and final say-so to take such action, automatically becomes city policy, no matter how aberrant or personally motivated such action may be.
I fully agree with the majority that city policy or custom may, under certain circumstances, be made by individual officials, but I believe that the focus must always be whether the injury-inflicting act was a city policy or custom. Thus, it is actions taken by officials pursuant to delegated policymaking authority, as opposed to mere decisionmaking authority, that can subject the city to § 1983 liability.
In the present case, there was no evidence that Butler was delegated authority to set city personnel policy. Nor was it alleged that termination of employees who testified before a grand jury about their supervisors’ alleged misconduct was a city custom.1 The evidence only established that Butler had discretion to hire and fire his own personal staff and that termination of Williams was the result of a personal vendetta and not the result of a decision made on behalf of the city. I conclude that under the particular facts of this case, § 1983 liability cannot be imposed on the city purely on the basis of Butler’s act.
I recognize that other circuits have adopted the strict “final authority” approach which the majority follows today.2 *445Recently, however, as the majority notes, the Fifth Circuit has rejected this formula in Bennett v. City of Slidell, 728 F.2d 762 (5th Cir.1984) (banc). The court there stressed that under Monell, a city’s § 1983 liability “must rest on official policy, meaning the city government’s policy and not the policy of an individual official.” Id. at 769. The court went on to explain:
The policy is that of the city, however, where it is made by an official under authority to do so given by the governing authority. Hence culpable policy is attributable to the governing body of the city where the policy is made by an official to whom the governing body had given policymaking authority____ [T]he delegation of policymaking authority requires more than a showing of mere discretion or decisionmaking authority on the part of the delegatee.
Id. See also Losch v. Borough of Parkesburg, 736 F.2d 903, 910-11 (3d Cir.1984) (borough not liable under § 1983 for police chief’s unconstitutional misuse of criminal process by initiation of criminal charges against plaintiff without probable cause for reasons of personal animosity even if police chief were final authority with regard to police activities); Thomas v. Sams, 734 F.2d 185, 192-93 (5th Cir.1984) (city liable for mayor’s causing plaintiff’s arrest without probable cause to prevent plaintiff’s interference with construction of sewer line because city entrusted to mayor complete policymaking authority for all aspects of completing sewer line), reh’g denied, 734 F.2d 185 (1984). I believe this is the correct analysis to apply and would reverse the district court’s judgment against the city in the present case.

. I believe that the majority incorrectly analyzed the "custom" element of Monell. The question is not whether Butler "customarily" hired and fired his own staff, but whether the constitutional injury-inflicting act, i.e., firing an employee in violation of her first amendment rights, was a city custom.


. 1 am somewhat troubled by the fact that the source of this reading of Monell appears to be a law review article rather than sound, independent judicial reasoning. More important, of course, is my belief that this theory represents a misreading of Monell and, in this case leads to an erroneous result.